Citation Nr: 1415114	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee 


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred from May 1, 2010 to May 5, 2010.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 determination of the Department of Veterans Affairs Tennessee Valley HCS in Murfreesboro, Tennessee.  


FINDINGS OF FACT

1.  The Veteran incurred a 2-story fall, sustained multiple traumatic injuries and was transferred via helicopter to Vanderbilt University Hospital.    

2.  The Veteran underwent numerous orthopedic procedures to stabilize his multiple fractures.  

3.  The Veteran was recovering and stabilizing from complex orthopedic surgeries prior to his transfer to a VA facility.  

4.  The Vanderbilt University Hospital and the Veteran acted reasonably and prudently in treating the Veteran's injuries, in stabilizing the Veteran and his transfer to a VA facility.    


CONCLUSION OF LAW

The requirements for reimbursement for private medical treatment incurred at Vanderbilt University Hospital/Vanderbilt Medical Group from May 1, 2010 to May 5, 2010 are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1725 (West 2002), VA is authorized to reimburse eligible veterans for the reasonable value of emergency treatment furnished in a non-Department facility.  To be eligible, the veteran must be an active Department health-care participant who is personally liable for the emergency treatment furnished.  In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the veteran. Id. 

VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for non-service-connected conditions in a non-VA facility under the following circumstances: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 
38 C.F.R. § 17.1002 (2013); see also Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999); 38 U.S.C.A. § 1725. 

A prudent layperson is one who possesses an average knowledge of health and medicine and would reasonably expect the absence of immediate medical attention to result in serious jeopardy to the individual's health, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b).

In the instant case, the Board finds that reimbursement for the Veteran's treatment from May 1, 2010 to May 5, 2010 is warranted.  In this regard, the Board finds that each of the criteria discussed above have been met.  The Veteran was hospitalized from April 9, 2010 until May 5, 2010 at Vanderbilt University Hospital.  The Veteran was granted entitlement to reimbursement from April 9, 2010 to April 30, 2010, but was denied entitlement for May 1 to May 5, 2010 because he was deemed stable for transfer to a VA facility on May 1, 2010.  Treatment notes from hospital state that on April 30, 2010, the Veteran was still on trauma step-down, and the hospital still had not been able to reach a doctor at the VA hospital in Illinois.  See Case Management Records from Vanderbilt University Medical Center.  On May 4, 2010, there is a notation that Vanderbilt University Medical Center left a message with a social worker at the VA in Illinois stating that the patient was ready for transfer.  Another notation on May 4, states that the Veteran was referred, evaluated and accepted into the Marion VA in Marion, Illinois on May 5, 2010 at 10:00 am.  The Veteran and his attending nurse were notified of his transfer.  Id.  On May 5, 2010, the Veteran was transported to the VA facility in Marion, Illinois via the VA transport system.  Id.  

In this regard, it is very important for the Veteran to understand that VA health care is not, in the established sense, "health insurance" under application law and that he should make every effort, when possible, to get treatment at a VA health care facility in light of the very high cost of private medical treatment. 

In any event, under these very limited circumstances, the Board finds that the Veteran acted reasonably by going to the Vanderbilt University Hospital for the type of accident and injuries that the Veteran suffered.  Further, it was reasonable to believe that the Veteran in his condition would follow the directions of the medical staff treating him at the Vanderbilt University Hospital and had little or no influence over his discharge or transfer to a VA facility.  Lastly, the Veteran was transferred to a VA facility as soon as he was stabilized and the admitting VA hospital could approve and organize the transfer of the Veteran to such facility.  As such, the Board finds that the Veteran acted reasonably and prudently considering the extent of injuries and the multiple surgeries needed to address those injuries.  Therefore, reimbursement of private medical expenses incurred at Vanderbilt University Hospital/ Vanderbilt Medical Group from May 1, 2010 to May 5, 2010 is warranted in the instant case.  

ORDER

Entitlement to reimbursement for non-service connected medical expenses incurred at Vanderbilt University Hospital/Vanderbilt Medical Group from May 1, 2010 to May 5, 2010 is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


